Order entered May 15, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01641-CV

                               GARY M. KORNMAN, Appellant

                                                 V.

                        DENNIS S. FAULKNER, TRUSTEE, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-08489

                                            ORDER
       The Court has before it appellant’s May 13, 2013 unopposed emergency motion to extend

briefing deadlines and memorandum in support. The Court GRANTS the motion and ORDERS

that appellant file his brief by May 28, 2013; that appellee file his brief by June 28, 2013; and

that any reply brief by appellant be filed by July 12, 2013.


                                                       /s/     ELIZABETH LANG-MIERS
                                                               JUSTICE